Citation Nr: 0206959	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  01-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for genital herpes, 
initially claimed as penile chancroid.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1952 to March 
1954 and from September 1954 to October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the RO 
which denied service connection for penile chancroid.  In his 
substantive appeal, received in November 2001, the veteran 
indicated that he was claiming service connection for genital 
herpes and not penile chancroid, and he noted that he had 
characterized the condition wrongly on his claim for 
benefits.  A review of the rating action indicates that the 
matter of service connection for genital herpes was 
considered in the rating action and Statement of the Case.  
Accordingly, the issue has been recharacterized to reflect 
the correct issue as claimed by the veteran.  


REMAND

On a VA Form 9, received in November 2001, the veteran 
checked the box indicating that he wished to appear at a 
hearing before a member of the Board at the RO.  On review of 
the evidentiary record, it does not appear that any action 
was taken by the RO on the veteran's request for a Travel 
Board hearing.  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


